DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed April 15, 2021 in response to PTO Office Action mailed February 22, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, Claims 1, 3, 6, 10, 12, 15, 19 and 20 have been amended. Claims 2, 8, 11 and 17 have been previously canceled. No claims have been added. As a result, claims 1, 3-7, 9, 10, 12-16 and 18-20 remain pending in this application.
The objection(s) and/or rejection(s) of the claims and/or specification not repeated in this Office Action have been withdrawn due to the amendments and/or remark(s) filed by the Applicant on April 15, 2021.

Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive.
The Applicant argues that Hoshino teaches erasing data from a physical storage area therefore Hoshino does not teach deleting a memory zone. The Examiner agrees , invalidate, evict, or otherwise clear data from the non-volatile memory medium 122 by blocking or preventing access to the data by clients 116, while data remains stored in the non-volatile memory medium 122”. Batwara also teaches (par. [0100]): “The expiry module 206, in various embodiments, may expire various granularities or sizes of data, such as a logical block, a logical block range, a key-value pair, a data packet, a data object, a file, an ECC block or chunk or codeword, a physical page, a logical page, a physical erase block, a logical erase block, or the like”. Here it is readily apparent that the data remains stored in the memory device and it is deleted logically (e.g., logical block, logical page, logical block range) and thus the teaching is similar to the explanation “logical delete” of current disclosure and therefore Batwara clearly teaches logically deleting a memory zone (logical block, see current disclosure pars. [0003], [0012]). Thus, the Applicant’s arguments are not persuasive and the rejection of the claims is maintained and updated to address the amendments made to the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 10, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2020/0097396) and further in view of Grube et al. (US 2016/0224423) and Batwara et al. (US 2013/0275391).
As per claim 1, Hoshino teaches a computer-implemented method (Hoshino: par. [0010]) comprising: 
transforming, by one or more processors, a first object into a set of [[error encoded]] slices; dispersing, by one or more processors, each [[error encoded]] slice in the set of [[error encoded]] slices to a memory zone of a distinct storage unit (Hoshino: par. [0086]: “the storage control program 161 generates stripe data on the basis of a data body in object data corresponding to the received write request”; par. [0087]: “parity corresponding to the stripe data”; par. [0092]: “a RAID group”; here it is noted that the stripe is generated based on user write data object and it distributed to a RAID group means a set of data slices/strips are generated and stored on distinct memory zones); 
co-locating, by one or more processors, a first [[error encoded]] slice from the set of [[error encoded]] slices with a second [[error encoded]] slice from a different set of 
[[logically]] deleting, by one or more processors, [via a single logical delete operation]] the common memory zone of the storage unit after all [[error encoded]] slices stored in the common memory zone have expired (Hoshino: abstract: “The NVM device erases data from a physical storage area when the expiration dates of all pieces of data in the physical storage area have expired”).
Hoshino teaches that the data object is transformed into data strips/slices but expressly fails to teach that the data object is transformed into the error encoded data slices/strips. Grube teaches storing RAID data as error encoded data slices (Grube: par. [0097]: “The RAID data 110 may be stored using RAID formatting and/or DSN formatting”; par. [0098]: “The DSN formatting segments the data (which may further include the metadata) into one or more data segments…Each of the data segments is 
Hoshino teaches deleting the data from the common memory zone upon expiration of the data as noted above, but expressly fails to teach logically deleting the data via a single logical delete operation. Batwara teaches logically deleting data upon expiration of the data (Batwara: par. [0094]: “In one embodiment, the expiry module 206 is configured to expire, erase, remove, delete, trim, invalidate, evict, or otherwise clear data from the non-volatile memory medium 122 of the non-volatile memory device 120 in response to an expiration period, timeout period, expiration indicator or parameter, or the like for the data being satisfied…the expiry module 206 may expire, erase, remove, delete, trim, invalidate, evict, or otherwise clear data from the non-volatile memory medium 122 by blocking or preventing access to the data by clients 116, while data remains stored in the non-volatile memory medium 122”. Batwara also teaches (par. [0100]): “The expiry module 206, in various embodiments, may expire various granularities or sizes of data, such as a logical block, a logical block range, a key-value pair, a data packet, a data object, a file, an ECC block or chunk or codeword, a physical page, a logical page, a physical erase block, a logical erase block, or the like”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to logically delete the data from the memory zone as taught by 
As per claim 3, Hoshino and Batwara teach wherein co-locating the first error encoded slice from the set of error encoded slices with the second error encoded slice from a different set of error encoded slices in the common memory zone of a storage unit of the dispersed storage network is further based, at least in part, on the expiry time of associated with the first and second error encoded slices being within a predetermined range of each other (Hoshino: abstract; pars. [0009], [0042], [0048]).
As per claim 4, Hoshino and Batwara teach wherein logically deleting the memory zone of the distinct storage unit after all error encoded slices stored in the common memory zone have expired further comprises: monitoring, by one or more processors, the common memory zone of the storage unit for a final expiration of an error encoded slice stored in the common memory zone (Hoshino: par. [0040]: “Each FMPK 112 monitors a stripe expiration date”; par. [0042]: “a stripe expiration data is prepared in addition to the data expiration date…Even if a data expiration date expires, data is not erased unless a stripe expiration date expires”).
As per claim 5, Hoshino and Batwara teach the computer-implemented method of claim 1, further comprising: creating, by one or more processors, one or more expiry parameters that govern which slices can be co-located in a memory zone of a storage unit; and attaching, by one or more processors, the one or more expiry parameters to the memory zone of the storage unit (Hoshino: fig. 1 shows stripes with expiration times; par. [0048] teaches creating different groups based on expiration times).
blocking or preventing access to the data by clients 116, while the data remains stored in the non-volatile memory medium 122, at least temporarily”).
As per claim 9, Hoshino and Batwara teach wherein each distinct storage unit is an append only storage device (Batwara: par. [0050]: “In some embodiments the log format may comprise storing data in an "append only" paradigm”).
Claims 10, 12-15 and 18 are directed towards computer program product comprising computer readable storage medium and are similar in scope with claims 1-6, 8 and 9. Hoshino (par. [0025], claim 9) and Batwara (claim 22) teach such computer readable storage medium, thus claims 10, 12-15, and 18 are rejected under same rationales as applied to claims 1, 3-6, 8 and 9 above.
Claims 19 and 20 are directed towards a computer system comprising one or more computer processors, one or more computer readable storage media and are similar in scope with claims 1 and 2 above. Hoshino and Batwara teach a computer system (Hoshino: par. [0025]) with one or more processors (Hoshino: par. [0023]) and computer readable storage media (par. [0025]). Thus, claims 19 and 20 are rejected under same rationales as applied to claims 1 and 2 above.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2020/0097396), Grube et al. (US 2016/0224423) and Batwara et al. (US 2013/0275391) as applied to claims 1 and 10 above, and further in view of Zhang (US 2016/0179386).
As per claim 7, Hoshino and Batwara expressly fail to teach marking, by one or more processors, a logically deleted memory zone as available; and reclaiming, by one or more processors, physical memory space corresponding to the memory zone marked as available. Zhang teaches marking the block containing invalid pages as being available for an erase operation (Zhang: pars. [0016], [0065]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mark the block/zone as available for erase as taught by Zhang in the system of the Hoshino and Batwara so that the block/zone can be easily selected for reclaim/erase operation thereby creating free space for new data to be stored.
Claim 16 is rejected under same rationales as applied to claim 7 above.


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138